DIETZEN, Justice
(concurring).
The majority concludes, and I agree, that 25 U.S.C. § 1911(b) (2006) is not ambiguous and, as relates to Indian children not residing or domiciled on their tribe’s reservation, permits transfer to tribal court of only foster care placement and termination of parental rights proceedings. But the majority goes on to address issues “not essential to our resolution of the case,” including the validity of a portion of the 2007 Tribal/State Agreement (part IB) and the interpretation of Rule 48 of the Minnesota Rules of Juvenile Protection Procedure (part II). In doing so, the majority overreaches and, by its own admission, addresses issues that are not essential to the decision to reverse the court of appeals and remand the case to the district court.
Previously, we have relied on judicial restraint to decline to address issues “not essential to the disposition of the particular controversy before us.” Lipka v. Minn. Sch. Emps. Ass’n, 550 N.W.2d 618, 622 (Minn.1996); see also Navarre v. S. Washington Cnty. Sch., 652 N.W.2d 9, 32 (Minn.2002) (declining to reach issue of attorney misconduct because other errors entitled appellant to a new trial). We exercise judicial restraint to avoid deciding issues unnecessary to the resolution of the controversy and to avoid issuing advisory opinions. Lipka, 550 N.W.2d at 622.
Moreover, the majority’s reliance on the “importance” of the issue in part II to support addressing Rule 48 of the Minnesota Rules of Juvenile Protection Procedure is not a recognized exception to the principle of judicial restraint. While we have made exceptions to judicial restraint, those exceptions are made in the interests of judicial economy to guide the district court and the parties on remand. J.E.B. v. Banks, 785 N.W.2d 741, 751-52 (Minn.2010); State ex rel. Haak v. Bd. of Educ. *57of Indep. Sch. Dist. No. 625, 367 N.W.2d 461, 467 (Minn.1985). Here, the majority’s resolution of parts IB and II is not needed to guide the court or the parties on remand. Thus, this exception is not applicable.
Because the conclusions reached in parts IB and II are not essential to the disposition of the case, the court should decline to reach those issues. The court’s consideration of those issues is dictum and not binding on the court. State v. Hess, 684 N.W.2d 414, 421 n. 6 (Minn.2004) (“Considerations made in a judicial opinion that are unnecessary to the decision in the case are dicta.”). Accordingly, I agree with part IA of the opinion, and that the matter should be reversed and remanded solely on that basis. But I do not join parts IB and II of the majority opinion.